DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1004/2021 have been fully considered but they are not persuasive. 
The Applicant argument in claim 22 is that none of the reference .
show or suggest the feature of claim.
The examiner respectfully disagrees. 
Audo clearly teaches every limitation of claim 22, as Fig.3 show the camera 58 captured the image of baggage and identify key-point of the luggage image.
(see Paragraphs [0005], [0020], [0039], [0048], [0063], fig.3 Illustrate and teach the system for tracking baggage that contain camera 58 for capturing the image of baggage and identifying key-point of the image);
                                 
    PNG
    media_image1.png
    183
    346
    media_image1.png
    Greyscale

 	extracting visual features of the piece of luggage from the image of the piece of luggage (Paragraph [0013], [0047], [0051]  teach extraction of descriptor from key-points in an image); and
 	generating the description of the piece of luggage from the visual features of the piece of luggage extracted from the image (Paragraph [0052-0053] teach descripting the images such as size, dimension).

For the above reasons the rejections are maintained as repeated below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22-26, 28-35 and 37-42 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Audo et al. (US 2017/0004384 A1).
Regarding claims 22 and 42. Audo teaches a method for generating 
description of a piece of luggage, which comprises the steps of:
 	detecting the piece of luggage by a visual detection device and creating an image of the piece of luggage wherein the visual detection device is selected from the 
 				
    PNG
    media_image1.png
    183
    346
    media_image1.png
    Greyscale
		
 	extracting visual features of the piece of luggage from the image of the piece of luggage (Paragraph [0013], [0047], [0051] teach extraction of descriptor from key-points in an image); and
 	generating the description of the piece of luggage from the visual features of the piece of luggage extracted from the image (Paragraph [0052-0053] teach descripting the images such as size, dimension).
 		
 	Regarding claim 23. Audo teach the method according to claim 22, wherein the visual features of the piece of luggage, which are extracted from the image, include at least one of:
a dimension of the piece of luggage;
a shape of the piece of luggage;
a color of the piece of luggage;
a patterning of the piece of luggage;

a brand name of the piece of luggage (Paragraph [0063]).

 	Regarding claim 24. Audo teaches the method according to claim 22, which further comprises generating the description of the piece of luggage in a form of a description vector and/or in a form of a descriptive text (Paragraph [0050], [0053).

 	Regarding claim 25. Audo teaches the method according to claim 22, wherein the visual detection device is a hand-held detection device (Paragraph [0031], fig.3, #24).

Regarding claim 26. Audo teaches the method according to claim 22, which further comprises:
 	detecting an additional element disposed on the piece of luggage by the visual detection device, by means of which an additional image is created (Paragraphs [0005], [0020]); and
 	extracting further visual features of the additional element from the additional image and an additional description is created from the further visual features of the additional element extracted, which, together with the description of the piece of luggage, forms an expanded description of the piece of luggage (Paragraph [0013], [0047], [0051-0053]).



 	Regarding claim 29. Audo teaches the method according to claim 22, which further comprises extracting the visual features using prior knowledge and/or using trainable systems (Paragraphs [0051]).

 	Regarding claim 30. Audo teaches the method according to claim 22, which further comprises storing the description of the piece of luggage created during a visual detection of the piece of luggage as a comparative description, wherein the visual features of the piece of luggage, which are extracted from the image are external visual features of the luggage (Paragraph [0050], [0055-0056]).

 	Regarding claim 31. Audo teaches the method according to claim 30, further wherein the piece of luggage is a piece of flight luggage and the comparative description is made available to further airports involved in a transport of the piece of luggage (Paragraph [0022], [0039]).

 	Regarding claim 32. Audo teaches the method according to claim 30, which further comprises employing the method during a checking process, wherein a check is made as to whether the description of the piece of luggage matches the 

 	Regarding claim 33. Audo teaches the method according to claim 30, which further comprises employing the method during a checking process which utilizes a database having a plurality of comparative descriptions and a check is made during the checking as to which of the comparative descriptions in the database has a closest match with the description of the piece of luggage (Paragraph [0054-0056]).

 	Regarding claim 34. Audo teaches the method according to claim 22, wherein the method is employed for identification of a piece of luggage (Paragraphs [0007], [0027]).

 	Regarding claim 35. Audo teaches the method according to claim 22, wherein the method is employed for an assignment, wherein the description of the piece of luggage is used to assign information to the piece of luggage (Paragraphs [0047], [0049]).

 	Regarding claim 37. Audo teaches the method according to claim 36, which further comprises employing the method for finding a missing piece of luggage (Paragraph [0020], [0030]).



 	Regarding claim 39. Audo teaches the method according to claim 22, which further comprises employing the method during checking of a piece of luggage, wherein a check is made as to whether an appearance of the piece of luggage has changed (Paragraphs [0041-0042]).

 	Regarding claim 40. Audo teaches the method according to claim 22, which further comprises employing the method for a plurality of pieces of luggage, wherein the description of the piece of luggage is made for each of the pieces of luggage (Paragraph [0047], [0054]).

 	Regarding claim 41. Audo teaches the method according to claim 40, which further comprises employing the method for a statistical evaluation of visual features of the pieces of luggage, in which at least some of the visual features of the pieces of luggage detected are statistically evaluated (Paragraph [0050], [0067]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Audo et al. (US 2017/0004384 A1) in view of Connelly et al. (US 2008/0198967 A1).
 	Regarding claim 27. Audo teaches the method according to claim 22, but is silent on wherein the piece of luggage has an additional element with a set of information in a form of clear text and during the visual detection the set of information is at least partly visually detected and at least a part of the set of information is recognized by means of optical text recognition.
	In an analogous art, Connelly teaches 
	wherein the piece of luggage has an additional element with a set of information in a form of clear text and during the visual detection the set of information is at least partly visually detected and at least a part of the set of information is recognized by means of optical text recognition (Paragraph [0123] teach text indicating the status of the baggage wherein the text is stand out for visual detection).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Audo with Connelly’s system such that wherein the piece of luggage has an additional element with a set of information in a form of clear text and during the visual detection the set of information in order to provide a quickly recognize the baggage information.




36 is rejected under 35 U.S.C. 103 as being unpatentable over Audo et al. (US 2017/0004384 A1) in view of Siddiqui (US 2015/0139535 A1).
  	Regarding claim 36. Audo teaches the method according claim 30, which further  
 comprises employing the method for creating the image of the piece of luggage, wherein the image of the piece of luggage is created from the description of the piece of luggage, wherein the image of the piece of luggage is a picture of the piece of luggage (Paragraphs [0053], [0063]).
 	Audo is silent on
  	a schematic representation of the piece of luggage, a 2D model of the piece of luggage and/or a 3D model of the piece of luggage.
 	In an analogous art, Siddiqui teaches
 	a schematic representation of the piece of luggage, a 2D model of the piece of luggage and/or a 3D model of the piece of luggage (Paragraphs [0053], [0075-0076], fig.3 Illustrate and teach camera use to capture 3D and 2D image).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Audo with Siddiqui’s system such that a schematic representation of the piece of luggage, a 2D model of the piece of luggage and/or a 3D model of the piece of luggage in order to provide an accurate dimension and detail of the luggage desired.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863. The examiner can normally be reached M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIET M DOAN/           Primary Examiner, Art Unit 2641